Thiele, J.
(dissenting): I think a proper disposition has not been made of this appeal. Generally speaking I find no fault with the rules of law stated — my reasons for dissent are predicated on the proposition that the law has not been applied to the facts as I understand them. The portion of the will reproduced in the opinion shows only lines drawn on the will and does not include the signature of the testatrix. She signed the will “Grace G. Kemper” and her signature was not erased, obliterated, canceled, or marked in any manner. Our statute does not provide for any partial revocation, as do the statutes of some states, but if it did, it is clear that no attempt was ever made to erase, cancel or obliterate the name of C. C. Kemper or the amount of the bequest to him in Paragraph IX, that part stands unchanged. I think it clear from Mrs. Kemper’s letter to her attorney and from the oral testimony that when Mrs. Kemper made the marks on the will and inserted the name of Ruth Kemper and the amount of $1,000 in Paragraph IX and sent the same to her attorney, she had no intention of revoking the will, what she did was for the purpose of advising and instructing her attorney of changes to be made and which she asked him to make right. Had she intended to revoke her will she would have destroyed the primary thing about it essential to its validity, and that was her own signature, and that she did not do.